Title: To Thomas Jefferson from Edward Church, 13 April 1792
From: Church, Edward
To: Jefferson, Thomas


          
            Sir
            Bordeaux 13th April 1792
          
          By a letter rec’d early in January last from my esteemed friend Mr. Wingate, dated 15th November, I was informed of the arrival of my letters to his Excellency the President of the United States, and to your Honor, upon the subject of the disagreeable situation in which my appointment to Bilboa had unfortunately placed me and my family. I can easily conceive that the more important publick concerns of America may have hitherto excluded all attention to affairs of less moment, yet I would hope, if nothing has yet been done for my relief, that my particular critical situation will not only justify a repetition of my request to you, but that you will be pleased again to mention my name, and singular case, to his Excellency, when he is least occupied with publick affairs.
          With regard to the subject on which I had the honor to write you in December and January last, present appearances seem greatly to corroborate the opinion which I then affirmed of the practicability of liquidating the debt due from the U.S. to France, greatly to the interest of the former, and equally to the satisfaction and advantage of the latter. Since my last on the subject, assignats have fallen to 15d. sterling for 3₶ i.e. 5d. sterling ⅌ Livre, since which they have lately appreciated 20 to 25 ⅌ Cent, say 18d a 19.½d for 3. ₶ or 6d. to 6½d. sterlg. ⅌ Livre. Various causes have been assigned for this sudden and unexpected rise of assignats, which do not appear of sufficient weight to trouble you with the repetition. Nothing has yet been offered that leads me to think they will continue to rise. On the contrary, I am persuaded that their late rise is merely the effect of some violent, and unnatural measure or exertion of Government, and therefore that it cannot last. It is true that the sufficiency, and immutable stability of the security pledged for the payment, or redemption of the assignats,  seem lately to have been fairly stated, and fully proved, and their equal value when compared with what they represent, strongly urged in the national assembly and the idea of paying, or receiving them, at any other rate than the full value of so many livres in silver as are expressed in the face of the assignat, has also been warmly, and unanimously reprobated in the assembly; yet while the sense of the mercantile part of the nation runs counter to this opinion, however just, or well founded, it cannot fail to injure the credit of the assignats: I am more and more confirmed in the opinion that their foundation is good, and though their value may fluctuate in consequence of the present instability of the times, and prospects, yet that their ultimate establishment at par is morally certain, and that assignats will ere long open a new, and an immense field for Speculators. What I have taken the liberty to offer on the subject of the debt of the U.S. I considered a duty which I owed my Country, if therefore I have erred, it will I hope be classed among the venial errours.—I lately wrote to my Friend Mr. Wingate, and mentioned two vacant Consulates, Lisbon and Cadiz, which I requested him to mention to the President, and to You; I informed him that I shou’d prefer the former, if I might be permitted to choose, but at the same time observed, that I was not in a situation to be nice, or difficult, but shou’d gratefully accept either.—I beg to make the tender of my services in any way wherein I can be made an useful instrument, and to subscribe myself, with perfect esteem & respect, Sir your most humble and most obedient Servant,
          
            Edwd: Church
          
          
            P.S. War is still the subject of general conversation, and expectation, and the sequestration of the Estates of the Princes, Nobles, and other Emigrants, proposed for the support of the War.
          
        